News ReleaseExhibit Contacts: First Solar, Inc. Jens Meyerhoff Larry Polizzotto Chief Financial Officer Vice President, Investor Relations (602) 414 - 9315 (602) 414 - 9315 investor@firstsolar.com lpolizzotto@firstsolar.com First Solar, Inc. Announces 2009 Second Quarter Financial Results Tempe, Ariz. — ­ July 30, 2009 — First Solar, Inc. (Nasdaq: FSLR) today announced its financial results for the second quarter ended June 27, 2009. Quarterly revenues were $525.9 million, up from $418.2 million in the first quarter of fiscal 2009 and up from $267.0 million in the second quarter of fiscal 2008. Revenues for the first six months of fiscal 2009 were $944.1 million compared to $464.0 million for the first six months of fiscal 2008. Net income for the second quarter of fiscal 2009 was $180.6 million or $2.11 per share on a fully diluted basis, up from $164.6 million or $1.99 per share on a fully diluted basis for the first quarter of fiscal 2009 and up from $69.7 million or $0.85 per share on a fully diluted basis for the second quarter of fiscal 2008. First Solar will discuss these results and outlook for fiscal 2009 in a conference call scheduled for today at 1:30 p.m. MST (4:30 p.m. EDT). Investors may access a live audio webcast of this conference call in the Investors section of the Company’s web site at www.firstsolar.com.
